DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benedyk et al. (US 4,118,530).
Regarding Claim 1, Benedyk teaches a resin sheet having fibrous bodies arranged regularly on one surface of an under layer, where a continuous phase is without a structural boundary between the under layer and fibrous bodies (Abstract; Fig. 3-4) Benedyk teaches the resin sheet can be cross-linked. (Abstract).
Regarding Claim 2, Benedyk teaches the resin has a thermoplastic olefinic resin as the main component, ethylene vinyl acetate (Abstract). 
Regarding Claim 11, Benedyk teaches the resin sheet can comprise colorants. (Column 5, Lines 20-25). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun et al (US 2004/0005434) in view of Benedyk.
Regarding Claim 1, Calhoun teaches pile product comprising a resin sheet having fibrous bodies arranged regularly on one surface of an under layer, where a continuous phase is without a structural boundary between the under layer and fibrous bodies (Abstract; Claim 1 of Calhoun). Calhoun teaches the resin sheet can comprise multiple types of polymers, such as EVA. (Paragraph 0035-0037). Calhoun does not teach the resin sheet is cross-linked.
Benedyk teaches a pile product comprising a resin sheet having fibrous bodies arranged regularly on one surface of an under layer, where a continuous phase is without a structural boundary between the under layer and fibrous bodies (Abstract; Fig. 3-4) Benedyk teaches the resin sheet can be cross-linked. (Abstract). Benedyk teaches crosslinking improves the strength of the fibrous bodies. (Column 3, Lines 1-5).
Thus, as Benedyk teaches crosslinking resin pile products improves the strength of the fbrious bodies, it would have been obvious to one with ordinary skill in the art to crosslink the resin sheet of Calhoun to improve the strength of the fibers.
Regarding Claim 2, Calhoun teaches resin sheet comprises a EVA, a olefinic resin (Paragraph 0081-0082)
Regarding Claim 3, Calhoun teaches the fibers can have a height of 100 microns and a diameter of 15 microns. (Paragraph 0082). Calhoun teaches the fibers are created from a space 
Regarding Claim 5, Calhoun does not teach the angular width range. However, Calhoun teaches these fibers could be used to optimize gloss, which is directly related to the angular width of the reflected light intensity. (Paragraph 0002). Thus, one with ordinary skill in the art would be able to routinely optimize the angular width to reach desired gloss amounts, including those ranges recited. 
Regarding Claim 6, Calhoun teaches the under layer can have thicknesses of 79 microns. (Paragraph 0082)
Regarding Claim 7, Calhoun teaches the bodies extend in a direction away from the underlayer and a swelling is formed at the tips thereof. (Fig. 4, Fig. 8; Paragraph 0080). 
Regarding Claim 9, Calhoun teaches the resin sheet is a multilayered resin sheet. (Paragraph 0081-0082).
Regarding Claim 10, Calhoun teaches a substrate layer is applied to the under layer, where the substrate is a olefinic resin or PVC (Paragraph 0035-0037).
Regarding Claim 12, Calhoun does not specifically teach the reduction rate of the fiber bodies. However, the instant Specification recites this is a result of the cross-linking. Thus, as Calhoun teaches cross-linking, it would be reasonably expected that both the claimed invention and the one taught by Calhoun would have similar reduction rate of the average heights due to the heat-stretch molding. 

Claim 4 is rejected under 35 U.S.C. 103 for being unpatentable over Calhoun and Benedyk in view of Dun et al. (US 2006/0234049).
Regarding Claim 4, Calhoun and Benedyk do not teach the static friction to dynamic friction coefficient ratio. Dun teaches fibrous materials should have at least of static to dynamic ratio of at least 1.7 to adjust for fabric hand (Paragraph 0013). This overlaps the claimed range of 1 to 10. Fabric hand is another term for handfeel of the fabric. 
Thus, it would have been obvious to one with ordinary skill in the art to set the friction ratio of Calhoun to the claimed range to improve hand feel. 
Response to Arguments
Applicant’s arguments have been fully considered.
The prior §112 rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781